Citation Nr: 1403015	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy also claimed as right arm radiculopathy.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities also claimed as radiculopathy.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and June 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating higher than 10 percent for degenerative arthritis of the cervical spine.  Although his last VA examination is not overly stale, review of the claims file shows that his cervical spine disability may have worsened since he was last examined in August 2010.  Specifically, in October 2012, the Veteran claimed that his condition had worsened.  Significantly, VA treatment records in 2012 show that the Veteran was seen for neck pain with left upper extremity radicular symptoms that has failed to respond to conservative treatment.  Clinical treatment notes in July 2012 show that the Veteran had undergone cervical spine treatment with epidural steroid injections with no relief, and acupuncture with some relief.  The Veteran related having been counseled regarding cervical spine surgery.  A May 2012 cervical spine MRI revealed degenerative disc disease.  The records reflect complaints of cervical spine pain that radiated to both arms, left worse than right.  Additionally, a July 2013 EMG study showed right ulnar motor nerve conduction velocity slowing.  

A new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

The Veteran claims entitlement to service connection for right upper extremity peripheral neuropathy/radiculopathy as secondary to the service-connected cervical spine disability.  As the resolution of that claim might have bearing upon the 
claim for service connection for right upper extremity peripheral neuropathy/ radiculopathy, the right upper extremity claim is inextricably intertwined with the cervical spine claim.  Therefore, right upper extremity claim is being remanded as inextricably intertwined with the cervical spine claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Next, the Veteran claims entitlement to service connection for a lumbar spine disability.  The RO denied service connection for a lumbar spine condition in 
June 2012.  In July 2012, the Veteran filed what can be considered a notice of disagreement with the June 2012 denial of service connection for a lumbar spine disability.  To date, a statement of the case (SOC) has not been issued as it relates to the claim of service connection for a lumbar spine disability.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Also before the Board are the Veteran claims of entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities as secondary to a lumbar spine disability.  The Board finds that the Veteran's claim for service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities is inextricably intertwined with the claim for service connection for a lumbar spine disability.  In this regard, until a statement of the case regarding the Veteran's claim for service connection for a lumbar spine disability has been issued, the claim for service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities cannot properly be adjudicated.  Harris, supra.

Finally, relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to service connection for a lumbar spine disability so that the veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain, either electronically or physically, all relevant ongoing VA treatment records dated since July 2012.  All attempts to obtain these records must be documented in the claims file.

3.  After the above development is completed, schedule the Veteran for a VA spine examination to ascertain the current nature and severity of his service-connected cervical spine disability.  The claims folder should be reviewed by the examiner.  All indicated tests should be conducted, including range of motion studies should be reported.  The examiner should identify all orthopedic and neurologic pathology related to the Veteran's service-connected cervical spine disability.  In addition, following review of the claims file and examination of the Veteran, the examiner should address the following:

a. As recent evidence reflects a finding of degenerative disc disease of the cervical spine, the examiner should indicate whether during the past twelve months whether the Veteran has had incapacitating episodes of disc disease due to his cervical spine disability and if so, the frequency and duration of such.  [Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.] 

b. Does the Veteran now suffer from peripheral neuropathy or radiculopathy of the right upper extremity?  In rendering this opinion please address the July 2013 EMG study showing right ulnar motor nerve conduction velocity slowing.  

c. If the Veteran does suffer from peripheral neuropathy or radiculopathy of the right upper extremity, is this disability caused by or aggravated (permanently worsened beyond normal progression) by the service-connected cervical spine disability?  If it is aggravated by the cervical spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.  

d. The examiner's reasoning for the opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the claim for an increased rating for the cervical spine disability, and the claims for service connection for the right arm and lower extremity disabilities remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

